Per Curiam:
The controversy involved in the present appeal was before the November, 1924, term of this court (124 Misc. 176) in connection with a motion granting the defendant the right to interplead a third party, who was the payee of a check drawn by plaintiff upon defendant. The per curiam opinion in that case practically disposes of the contentions of appellant on the present appeal.
It may be useful to add that although not specifically referred to in our previous opinion, the appellant now calls attention to the fact that the check involved was certified at the instance of the plaintiff. The opinion in one of the cases cited by appellant, namely, Olsen v. Bankers Trust Co. (205 App. Div. 669), points *261out (at p. 670) that the plaintiff’s right against the defendant here to have his funds in the check remain unaffected by the fact of such certification.
Judgment and order affirmed, with costs.
All concur; present, Bijur, McGoldrick and Levy, JJ.